Exhibit 10.1

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 7th day of November, 2012, by and among SUMMER
INFANT, INC., a Delaware corporation (“SI Holdings”), and SUMMER INFANT
(USA), INC., a Rhode Island corporation (“SI USA”, and collectively with SI
Holdings, “Borrowers” and each individually a “Borrower”), the Lenders
identified on the signature pages hereto (collectively, “Lenders” and each
individually, a “Lender”), BANK OF AMERICA, N.A., a national banking
association, as Swing Line Lender (in such capacity, the “Swing Line Lender”)
and as L/C Issuer (in such capacity, the “L/C Issuer”), and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, “Administrative Agent”).

 

RECITALS:

 

WHEREAS, Lenders, the Swing Line Lender, the L/C Issuer, Administrative Agent
and Borrowers are parties to a certain Amended and Restated Credit Agreement
dated as of August 2, 2010, as amended by (a) a certain First Amendment to
Amended and Restated Credit Agreement dated as of March 24, 2011, (b) a certain
Second Amendment to Amended and Restated Credit Agreement dated as of
November 9, 2011, and (c) a certain Third Amendment to Amended and Restated
Credit Agreement dated as of May 11, 2012 (as so amended, the “Credit
Agreement”), which Credit Agreement is incorporated herein by reference and made
a part hereof; and

 

WHEREAS, Borrowers have acknowledged that certain Events of Default exist under
the Credit Agreement on the date hereof as described on Annex A attached hereto
and made a part hereof (the “Existing Events of Default”); and

 

WHEREAS, Borrowers have applied to Lenders, the Swing Line Lender, the L/C
Issuer and Administrative Agent (collectively, the “Lender Parties”) to make
certain amendments to the Credit Agreement and to waive the Existing Events of
Default; and

 

WHEREAS, the Lender Parties are willing to effect such amendments and grant such
waivers subject to the execution and delivery of an agreement in form and
substance satisfactory to the Lender Parties to evidence such amendments and
waivers; and

 

WHEREAS, the Lender Parties and Borrowers desire to amend the Credit Agreement
in the manner set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree, effective as
of the Fourth Amendment Closing Date (as hereinafter defined), as follows:

 

1.             Definitions.  (a)  Capitalized terms used herein that are not
otherwise defined herein shall have the identical meanings given to such terms
in the Credit Agreement.

 

(b)           The terms “Applicable Rate”, “Basic Fixed Charge Coverage Ratio”,
“Business Day”, “Consolidated EBITDA”, “Default Rate”, “Interest Payment Date”,
“Interest Period”, and

 

--------------------------------------------------------------------------------


 

“Type” appearing in Section 1.01 of the Credit Agreement are hereby amended to
read in their entirety, respectively, as follows:

 

““Applicable Rate” means, from time to time, the following percentages per
annum:

 

(a) for the period March 1, 2012 through March 31, 2012, the following
percentages per annum:

 

Applicable Rate for
Eurodollar Loans and L/C
Fees

 

Applicable Rate
For Base Rate
Loans

 

3.00

%

1.00

%

 

(b) for the period April 1, 2012 through September 3, 2012, the following
percentages per annum:

 

Applicable Rate for
Eurodollar Loans and L/C
Fees

 

Applicable Rate
For Base Rate
Loans

 

3.375

%

1.375

%

 

(c) for the period September 4, 2012 through September 30, 2012, the following
percentages per annum:

 

Applicable Rate for
Eurodollar Loans and L/C
Fees

 

Applicable Rate
For Base Rate
Loans

 

3.75

%

1.75

%

 

(d) for the period beginning October 1, 2012, and ending March 31, 2013, the
following percentages per annum:

 

Applicable Rate for
Eurodollar Loans, BBA
LIBOR Daily Floating Rate
Loans and L/C Fees

 

Applicable Rate
For Base Rate
Loans

 

4.75

%

2.75

%

 

(e) for the period beginning April 1, 2013, and ending June 30, 2013, the
following percentages per annum:

 

2

--------------------------------------------------------------------------------


 

Applicable Rate for
Eurodollar Loans, BBA
LIBOR Daily Floating Rate
Loans and L/C Fees

 

Applicable Rate
For Base Rate
Loans

 

5.75

%

3.75

%

 

(f) for the period beginning July 1, 2013, and ending September 30, 2013, the
following percentages per annum:

 

Applicable Rate for
Eurodollar Loans, BBA
LIBOR Daily Floating Rate
Loans and L/C Fees

 

Applicable Rate
For Base Rate
Loans

 

6.75

%

4.75

%

 

(g) for the period beginning October 1, 2013, and continuing thereafter until
payment in full of the Obligations, the following percentages per annum:

 

Applicable Rate for
Eurodollar Loans, BBA
LIBOR Daily Floating Rate
Loans and L/C Fees

 

Applicable Rate
For Base Rate
Loans

 

7.75

%

5.75

%”

 

““Basic Fixed Charge Coverage Ratio” means the ratio, calculated on a
consolidated basis, of (a) the sum of Consolidated EBITDA plus lease expense and
rent expense, minus cash income taxes, unfinanced capital expenditures,
dividends, withdrawals, and other distributions, to (b) the sum of Consolidated
Cash Interest Charges, lease expense, rent expense, the current portion of long
term liabilities (exclusive, however, of the principal amount of the Committed
Loan due on the Maturity Date) and the current portion of capitalized lease
obligations.”

 

““Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan of BBA LIBOR Daily Floating Rate Loan,
means any such day that is also a London Banking Day.”

 

““Consolidated EBITDA” means, for any period, for Borrowers and their
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following (without duplication) to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) provision for Federal, state, local and foreign
income taxes payable by Borrowers and their Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) Permitted Add-backs, if any,
for such period, (v) non-cash stock option expense and non-cash goodwill and
intangible impairment costs, (vi) reasonable expenses

 

3

--------------------------------------------------------------------------------


 

incurred by Borrowers, as evidenced by invoices provided by Borrowers to
Administrative Agent, in closing the Fourth Amendment (including payment of
related amendment fees paid by Borrowers to Lenders and related legal fees and
expenses of Borrowers’ counsel and of special counsel to Administrative Agent)
and in paying Borrowers’ Consultant’s consulting expenses; provided, however,
that the aggregate amount of all expenses added back under this clause
(vi) shall not in the aggregate exceed $750,000 during the term of this
Agreement, and (vii) other non-recurring expenses of Borrowers and their
Subsidiaries reducing such Consolidated Net Income in such period, which have
been approved and consented to in writing by the Required Lenders as
constituting permissible add-back adjustments in the calculation of Consolidated
EBITDA, and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of Borrowers and their Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period.”

 

““Default Rate” means, subject to the provisions of Section 10.09 hereof,
(a) when used with respect to Obligations other than L/C Fees an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans plus (iii) PIK Interest plus (iv) 4% per annum; provided,
however, that (a) with respect to a Eurodollar Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus PIK Interest plus 4% per annum, (b) with
respect to a BBA LIBOR Daily Floating Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus PIK Interest plus 4% per annum, and
(c) when used with respect to L/C Fees, a rate equal to the Applicable Rate plus
4% per annum.”

 

““Interest Payment Date” means:

 

(a)           as to any Loan other than a Base Rate Loan or BBA LIBOR Daily
Floating Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; and (b) as to any Base Rate Loan (including a Swing Line
Loan) and any BBA LIBOR Daily Floating Rate Loan, the last Business Day of each
calendar month and the Maturity Date.”

 

““Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date which is one month thereafter,
as selected by Borrowers in their Committed Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the

 

4

--------------------------------------------------------------------------------


 

calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)            no Interest Period shall extend beyond the Maturity Date.”

 

““Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a BBA LIBOR Daily Floating Rate Loan or a Eurodollar Rate Loan.”

 

(c)           The following new definitions are hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order:

 

““BBA LIBOR Daily Floating Rate” means a fluctuating rate of interest which can
change on each Business Day, and shall be the rate per annum, determined and
adjusted by Administrative Agent on each Business Day, equal to BBA LIBOR for
Dollar deposits on the date in question for a one month term beginning on that
date, as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) London
Banking Days prior to the date in question, as adjusted from time to time in
Administrative Agent’s sole discretion for reserve requirements, deposit
insurance assessment rates and other regulatory costs.  If such rate is not
available at such time for any reason, then the rate will be determined by such
alternate method as reasonably selected by Administrative Agent.”

 

““BBA LIBOR” has the meaning specified in the definition of Eurodollar Rate.”

 

““BBA LIBOR Daily Floating Rate Loan” means a Committed Loan that bears interest
at a rate based on the BBA LIBOR Floating Rate.”

 

““Borrowers’ Consultant” has the meaning specified in Section 6.18.”

 

““Capital Expenditure” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).”

 

““Consolidated Cash Interest Charges” means, for any period, that portion of
Consolidated Interest Charges which are due and payable in cash during such
period, but shall exclude Consolidated Interest Charges which are capitalized
(and permitted to be capitalized) during such period and which are due and
payable in cash in one or more later periods, including PIK Interest accruing
and not payable during such period.”

 

““Excess Cash on Hand” means an amount calculated as of Friday of each week
equal to (a) the aggregate amount of all cash and Cash Equivalents of Borrowers
held as of such day, minus (b) unpaid amounts which are scheduled to be
disbursed by Borrowers on such day, minus (c)  Two Million Dollars
($2,000,000).”

 

5

--------------------------------------------------------------------------------


 

““Fourth Amendment” means that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of November 7, 2012, by and among Borrowers, Lenders,
the Swing Line Lender, the L/C Issuer and Administrative Agent.”

 

““Fourth Amendment Closing Date” means November 7, 2012.”

 

““PIK Interest” means interest accrued at the rate of 2.00% per annum that is
not paid currently in cash but is payable in kind by adding such accrued
interest at the specified annual rate monthly on the Interest Payment Date to
the outstanding principal balance of the Loan which is related thereto.  For all
purposes of this Agreement, accrued PIK Interest added monthly to principal of
any such Loan shall be deemed to constitute Loan principal and not interest, and
such additional principal amounts shall be added to the principal amount of the
Loan related thereto on the applicable Interest Payment Date and shall
thereafter be subject to PIK Interest accruals.”

 

2.             Amendments to Article II.

 

(a)           Section 2.02 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

“2.02      Borrowings, Conversions and Continuations of Committed Loans. 
(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrowers’ irrevocable notice to Administrative Agent, which may be given by
telephone.  Each such notice must be received by Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans or BBA LIBOR
Daily Floating Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Committed Loans or BBA LIBOR Daily Floating Rate Loans.  Each
telephonic notice by Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to Administrative Agent of a written Committed
Loan Notice, appropriately completed and signed by a Responsible Officer of
Borrowers.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Committed Loans or BBA LIBOR Daily
Floating Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether Borrowers are requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to another,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If Borrowers fail to
specify a Type of Committed Loan in a Committed Loan Notice or if Borrowers fail
to give a timely notice requesting a

 

6

--------------------------------------------------------------------------------


 

conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If Borrowers
request a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)           Following receipt of a Committed Loan Notice, Administrative Agent
shall promptly notify each Lender (in the case of a request for a Committed
Loan) of the amount of its Applicable Percentage of the applicable Committed
Loans, and if no timely notice of a conversion or continuation is provided by
Borrowers, Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection. 
In the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to Administrative Agent in immediately available funds
at Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), Administrative Agent shall make all
funds so received available to Borrowers in like funds as received by
Administrative Agent either by (i) crediting the account of Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrowers; provided, however,
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by Borrowers, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing first, shall be applied, to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrowers as provided above.

 

(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Committed Loans and Borrowers agree to jointly and severally pay all
amounts due under Section 3.05 in accordance with the terms thereof due to any
such conversion.

 

(d)           Administrative Agent shall promptly notify Borrowers and Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

 

(e)            After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to another, and all continuations of Committed
Loans as the same Type, there shall not be more than seven (7) Interest Periods
in effect with respect to Committed Loans.”

 

7

--------------------------------------------------------------------------------


 

(b)           Section 2.05(b) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

“(b)                            Mandatory.  (i) If for any reason the Total
Outstandings at any time exceed the Aggregate Commitments then in effect,
Borrowers shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Committed Loans and Swing Line Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

 

(ii)                                   If any Borrower or any Subsidiary
Disposes of any property (other than any Disposition of any property permitted
by Section 7.05(b), (c), (d) or (e)) which results in the realization by any
such Person of Net Cash Proceeds, Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds immediately upon receipt
thereof by such Person (such prepayments to be applied as set forth in
clause (vi) below).

 

(iii)                                Upon the incurrence or issuance by any
Borrower or any Subsidiary of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.03(a)-(e)),
Borrowers shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by any
such Person (such prepayments to be applied as set forth in clause (vi) below).

 

(iv)                               Upon any Extraordinary Receipt received by or
paid to or for the account of any Borrower or any Subsidiary, Borrowers shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by any such Person
(such prepayments to be applied as set forth in clause (vi) below); provided,
however, that with respect to any proceeds of insurance or condemnation awards
(or payments in lieu thereof) or indemnity payments, at the election of
Borrowers (as notified by Borrowers to Administrative Agent on or prior to the
date of receipt of such insurance proceeds, condemnation awards or indemnity
payments), and so long as no Default shall have occurred and be continuing, such
Person may apply within 180 days after the receipt of such cash proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received; and provided, further, however, that any
cash proceeds not so applied shall be immediately applied to the prepayment of
the Loans as set forth in Section 2.05(b)(v).

 

(v)                                  On Friday of each week, Borrowers shall
prepay an aggregate principal amount of Loans equal to 100% of all Excess Cash
on Hand.

 

(vi)                               Prepayments of the Loans made pursuant to
Section 2.05(b)(ii) through (v), first, shall be applied ratably to the L/C
Borrowings, second, shall be applied ratably to the outstanding Loans, third,
shall be used to Cash Collateralize the remaining L/C Obligations, and the
amount remaining, if any, after the prepayment in full of all L/C

 

8

--------------------------------------------------------------------------------


 

Borrowings and Loans outstanding at such time and the Cash Collateralization of
the remaining L/C Obligations in full (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
“Reduction Amount”) may be retained by Borrowers for use in the ordinary course
of their business, and the Aggregate Commitments shall be automatically and
permanently reduced by the Reduction Amount (other than the amount paid in
Section 2.05(b)(v)) as set forth in Section 2.06(b)(i).  Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
Borrowers or any other Loan Party) to reimburse the L/C Issuer or Lenders, as
applicable.”

 

(c)            Section 2.08 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

“2.08       Interest.  (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate plus, from and
after October 1, 2012, PIK Interest; (ii) each Base Rate Committed Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate plus, from and after October 1, 2012, PIK Interest; (iii) each BBA LIBOR
Daily Floating Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the BBA
LIBOR Daily Floating Rate plus the Applicable Rate plus, from and after
October 1, 2012, PIK Interest; and (iv) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus, the Applicable Rate plus, from
and after October 1, 2012, PIK Interest.

 

(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

9

--------------------------------------------------------------------------------


 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)            Interest on each Loan (other than PIK Interest) shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  All PIK Interest shall be due and
payable in full in cash on the earliest of (i) the Maturity Date, (ii) the date
as all Loans are paid in full and the Commitments are terminated, and (iii) the
date of acceleration of the Loans pursuant to Section 8.02(b) hereof; provided,
however, that if all Obligations are paid in full in cash and all Commitments
terminated on or before March 31, 2013, Lenders agree to forgive Borrowers’
obligation to pay fifty percent (50%) of the accrued and unpaid PIK Interest
including the PIK Interest deemed to constitute Loan principal.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.”

 

(d)           Section 2.10(a) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

“(a)         All computations of fees and interest shall be made on the basis of
a 360-day year and actual days elapsed (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a 365-day year). 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.”

 

(e)            Section 2.12(b)(i) of the Credit Agreement is hereby amended to
read in its entirety as follows:

 

“(i)         Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Loans (or, in the case of
any Committed Borrowing of Base Rate Loans or BBA LIBOR Daily Floating Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to Administrative Agent such Lender’s share of
such Committed Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans or BBA LIBOR Daily Floating
Rate Loans, as applicable, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrowers a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to Administrative Agent, then the applicable
Lender and Borrowers severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrowers to

 

10

--------------------------------------------------------------------------------


 

but excluding the date of payment to Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by Administrative Agent in connection with the
foregoing and (B) in the case of a payment to be made by Borrowers, the interest
rate applicable to Base Rate Loans.  If Borrowers and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrowers the amount of such
interest paid by Borrowers for such period.  If such Lender pays its share of
the applicable Committed Borrowing to Administrative Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by Borrowers shall be without prejudice to any claim
Borrowers may have against a Lender that shall have failed to make such payment
to Administrative Agent.”

 

3.             Amendments to Article III.

 

(a)           Sections 3.02 through 3.05 of the Credit Agreement are hereby
amended to read in their entirety, respectively, as follows:

 

“3.02      Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate or the BBA
LIBOR Daily Floating Rate, or to determine or charge interest rates based upon
the Eurodollar Rate or the BBA LIBOR Daily Floating Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Borrowers through
Administrative Agent or by such Lender directly to Borrowers (with copy of such
notice to Administrative Agent), (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or, BBA LIBOR Daily Floating Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Committed Loans or BBA
LIBOR Daily Floating Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies Administrative Agent and
Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) Borrowers shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans or BBA LIBOR Daily Floating Rate Loans, as applicable,
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either (if applicable) on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to

 

11

--------------------------------------------------------------------------------


 

maintain such Eurodollar Rate Loans or BBA LIBOR Daily Floating Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate of BBA LIBOR Daily Floating Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, Borrowers shall also pay accrued interest on the amount so prepaid
or converted.”

 

“3.03      Inability to Determine Rates.  If Administrative Agent or Required
Lenders determine in connection with any request for a Eurodollar Rate Loan or a
BBA LIBOR Daily Floating Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or for one month periods in the case of a BBA LIBOR Daily
Floating Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Committed Loan or in connection with an existing
or proposed Base Rate Loan, or (c) adequate and reasonable means do not exist
for determining the BBA LIBOR Daily Floating Rate with respect to a proposed BBA
LIBOR Daily Floating Rate Loan, or (d) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Committed Loan or the
BBA LIBOR Daily Floating Rate does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrowers and each Lender.  Thereafter, (x) the obligation of Lenders to make or
maintain Eurodollar Rate Loans or BBA LIBOR Daily Floating Rate Loans (as
applicable) shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, Borrowers may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or BBA LIBOR Daily
Floating Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.”

 

“3.04      Increased Costs; Reserves on Eurodollar Rate Loans.  (a) Increased
Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of

 

12

--------------------------------------------------------------------------------


 

Credit, any Eurodollar Rate Loan or BBA LIBOR Daily Floating Rate Loan made by
it, or change the basis of taxation of payments to such Lender or the L/C Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans or BBA LIBOR Daily Floating Rate Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan) or the BBA LIBOR Daily Floating Rate, or to increase the cost to such
Lender or the L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the L/C Issuer, Borrowers
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)            Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to Borrowers
shall be conclusive absent manifest error.  Borrowers shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

13

--------------------------------------------------------------------------------


 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)            Reserves on Eurodollar Rate Loans.  Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan or BBA LIBOR Daily
Floating Rate Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided Borrowers shall have
received at least 10 days’ prior notice (with a copy to Administrative Agent) of
such additional interest from such Lender.  If a Lender fails to give notice 10
days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable 10 days from receipt of such notice.”

 

“3.05      Compensation for Losses.  Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan or BBA LIBOR Daily Floating Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or

 

(b)           any failure by Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan or BBA LIBOR Daily Floating Rate Loan on the date or
in the amount notified by Borrowers; or

 

(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by Borrowers
pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees

 

14

--------------------------------------------------------------------------------


 

payable to terminate the deposits from which such funds were obtained. 
Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrowers to Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurodollar Rate
Committed Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.”

 

4.             Amendments to Article VI.

 

(a)           Section 6.01 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

“6.01.     Financial Statements.  Deliver to Administrative Agent a sufficient
number of copies for delivery by Administrative Agent to each Lender, in form
and detail satisfactory to Administrative Agent and the Required Lenders:

 

“(a)         as soon as available, but in any event within one hundred twenty
(120) days of the end of each fiscal year of SI Holdings (or, if earlier,
fifteen (15) days after the date required to be filed with the SEC),
consolidated and consolidating balance sheets and statements of profit and loss
and cash flows, retained earnings, reconciliation of net worth and source and
application of funds for such fiscal year for SI Holdings and its Subsidiaries,
all in reasonable detail and prepared in accordance with GAAP consistently
applied, audited by, and accompanied by a report and opinion of, independent
certified public accountants selected by Borrowers and acceptable to
Administrative Agent, showing SI Holdings’ and its Subsidiaries’ consolidated
and consolidating financial condition at the close of such fiscal year and the
results of operations during such year (which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualification
or exception, including, without limitation, any qualification or exception as
to the scope of such audit), together with a certificate signed by an officer of
Borrowers, certifying Borrowers’ compliance, or lack thereof, with the financial
covenants described in Section 6.12 hereof, and a schedule showing the
calculations used to determine such compliance (or lack thereof);

 

“(b)         as soon as available, but in any event within twenty (20) days
after the end of each calendar month and within forty-five (45) days after the
end of each fiscal quarter in each fiscal year of SI Holdings (or, if earlier,
five (5) days after the date required to be filed with the SEC),
(i) consolidated balance sheets and statements of profit and loss and cash
flows, retained earnings, reconciliation of net worth and source and application
of funds for such calendar month or fiscal quarter, as applicable, each prepared
in reasonable detail in accordance with GAAP, on a consolidated and
consolidating basis, consistently applied, and consistent in format with the
financial statements furnished to Administrative Agent in connection with
Borrowers’ loan application, certified by the President or Chief

 

15

--------------------------------------------------------------------------------


 

Financial Officer of SI Holdings as fairly representing the financial position
of Borrowers and their Subsidiaries, such balance sheets to be as of the close
of such calendar month or fiscal quarter, as applicable, and such other
statements to be for the period from the beginning of the then current fiscal
year to the end of such calendar month or fiscal quarter, as applicable, in each
case subject to normal audit and year-end adjustments; and (ii) a monthly or
quarterly (as applicable) schedule of revenues, gross margin and contribution
margin by product segment in form acceptable to the Administrative Agent;

 

“(c)          within thirty (30) days after the beginning of each fiscal year, a
management prepared budget for the then fiscal year in form and substance
reasonably satisfactory to Administrative Agent, prepared on a consolidated and
consolidating basis, which budget shall include, without limitation, projected
covenant compliance, projected profit and loss and cash flow statements, balance
sheets and a capital expenditure budget;

 

“(d)         as soon as available, but in any event not later than Wednesday of
each week, a weekly report of Borrowers for the immediately prior week, in form
developed by Borrower and Borrowers’ Consultant, which form shall consist of a
weekly not-less-than rolling 13 week cash flow forecast and variance report and
collateral forecast and variance report, accounts receivable report, accounts
payable report, profit and loss dashboard report with key operating metrics and
indicators, and reconciliation of Excess Cash on Hand, all as of the last day of
such prior week, in form acceptable to Administrative Agent and Required
Lenders.”

 

(b)           Section 6.12 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

“6.12      Financial Covenants.

 

“(a)         Consolidated EBITDA.  Maintain and earn on a consolidated basis as
of the last day of each fiscal quarter, Consolidated EBITDA for the twelve-month
period ending on each such date equal to or greater than the following:

 

For Each Fiscal
Quarter Ending on:

 

Consolidated EBITDA to be
not less than:

 

September 30, 2012

 

$

12,500,000

 

December 31, 2012

 

$

10,500,000

 

March 31, 2013

 

$

10,000,000

 

June 30, 2013

 

$

12,500,000

 

September 30, 2013, and the last day of each fiscal quarter thereafter

 

$

17,000,000

 

 

“(b)         Consolidated Leverage Ratio.  Maintain a Consolidated Leverage
Ratio not exceeding (i) 6.25:1.00 on September 30, 2012, (ii) 6.75:1.00 on
December 31, 2012,

 

16

--------------------------------------------------------------------------------


 

(iii) 7.00:1.00 on March 31, 2013, (iv) 6.00:1.00 on June 30, 2013, and
(v) 4.00:1.00 on September 30, 2013, and on the last day of each fiscal quarter
thereafter.  This ratio will be calculated as of the last day of each fiscal
quarter for which this Agreement requires Borrowers to deliver financial
statements, using the results of the twelve-month period ending on the last day
of such fiscal quarter.

 

“(c)          Basic Fixed Charge Coverage Ratio.  Maintain a Basic Fixed Charge
Coverage Ratio of at least (i) 1.10:1.00 for the twelve-month period ending
December 31, 2012, (ii) 1.00:1.00 for the twelve-month period ending March 31,
2013, (iii) 1.25:1.00 for the twelve-month period ending June  30, 2013, and
(iv) 1.50:1.00 for the twelve-month period ending September 30, 2013, and on the
last day of each fiscal quarter thereafter.  This ratio will be calculated as of
the last day of each fiscal quarter for which this Agreement requires Borrowers
to deliver financial statements, using the results of the twelve-month period
ending on the last day of such fiscal quarter.  The current portion of long-term
liabilities will be measured as of the date twelve (12) months prior to the
current financial statement.

 

“(d)         Capital Expenditures.  Not make or become legally obligated to make
any Capital Expenditure, except for Capital Expenditures in the ordinary course
of business not exceeding $1,050,000, in the aggregate for Borrowers and their
Subsidiaries during each fiscal quarter (the “Capex Quarterly Limit Amount”);
provided, however, that so long as no Default has occurred and is continuing, if
Borrowers’ aggregate Capital Expenditures in any fiscal quarter which are to be
charged against availability under the Capex Quarterly Limit Amount for such
fiscal quarter are less than the Capex Quarterly Limit Amount, seventy-five
percent (75%) of the difference between the Capex Quarterly Limit Amount and the
amount of such aggregate Capital Expenditures made during such fiscal quarter
may be carried over for expenditure in the next following fiscal quarter, and no
further; and provided, further, if any such amount is so carried over, it will
be deemed used in the applicable subsequent fiscal quarter before being charged
against availability under the Capex Quarterly Limit Amount set forth for such
fiscal quarter.”

 

(c)           New Sections 6.18 and 6.19 are hereby added to the Credit
Agreement which shall read in their entirety, respectively, as follows:

 

“Section 6.18.  Borrowers’ Consultant.  At all times retain at Borrowers’ sole
expense, a financial consultant of Borrowers’ choice, which consultant shall be
acceptable to Administrative Agent and the Required Lenders in their sole and
absolute discretion (the “Borrowers’ Consultant”) to assist and advise Borrowers
with respect to (a) periodic financial reporting and forecasts provided to
Administrative Agent and Lenders from time to time pursuant to this Agreement,
and (b) generally assist and advise Borrowers to help assure Borrowers’
compliance with all requirements of this Agreement.”

 

“Section 6.19.  Periodic Lender Meetings.  Arrange for and participate in a
conference call meeting to be held at least twice each calendar month (and more
frequently, if requested by Administrative Agent or the Required Lenders) with
Lenders and Administrative Agent, and in the presence of and with the
participation of the

 

17

--------------------------------------------------------------------------------


 

Borrowers’ Consultant,  at which meetings the business and operations of
Borrowers and their Subsidiaries are discussed.”

 

5.             Waiver of Existing Events of Default.  In consideration of
Borrowers’ execution and delivery of this Amendment and Borrowers’ agreements
herein, Lenders and Administrative Agent hereby waive the Existing Events of
Defaults through and as of the dates of such Existing Events of Default
indicated on Annex A.  The waiver set forth herein is strictly limited to the
Existing Events of Defaults as of such dates and is not intended to constitute a
waiver of any Event of Default which may exist or arise after the respective
dates set forth in Annex A, including without limitation, any Events of Default
of a similar nature which may occur or arise after the dates set forth in Annex
A.  Nothing contained in the foregoing waiver is intended to constitute or
evidence a course of dealing at variance with the specific terms of the Loan
Documents.  For the avoidance of doubt, the Existing Events of Defaults shall be
deemed waived as of the Fourth Amendment Closing Date, and Borrowers shall not
be deemed to be in breach, default or violation of or under the Loan Agreement
as of such date by reason of such Existing Events of Defaults.

 

6.             Amendments of Certain Schedules and Exhibits.

 

Exhibit D to the Credit Agreement is hereby amended to read in its entirety in
the form of Annex B attached hereto and made a part hereof.

 

7.             Miscellaneous Provisions.

 

(a)           Borrowers hereby represent and warrant that (i) except for the
Existing Events of Default waived herein, no Default or Event of Default exists
as of the Fourth Amendment Closing Date and (ii) on the Fourth Amendment Closing
Date, after giving effect to this Amendment, all representations and warranties
(other than those representations made as of a specified date) contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects.

 

(b)           Borrowers hereby represent and warrant that (i) each Borrower is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the corporate power, and has been duly
authorized by all requisite action, to execute and deliver this Amendment and to
perform its obligations hereunder, (ii) this Amendment has been duly executed
and delivered by each Borrower, (iii) each of this Amendment and the Credit
Agreement, as amended hereby, does not conflict with any law, agreement or
obligation by which any Borrower is bound, and (iv) this Amendment and the
Credit Agreement (as amended by this Amendment) constitute the legal, valid and
binding obligations of each Borrower, enforceable against such Borrower in
accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought at equity or at law).

 

(c)           Each Borrower hereby acknowledges, agrees and affirms (a) its
obligations under the Credit Agreement and the other Loan Documents, (b) the
grant of the Liens pursuant to

 

18

--------------------------------------------------------------------------------


 

the Collateral Documents, and (c) that such Liens created and granted are valid
and continuing and secure the Obligations in accordance with the terms thereof,
in each case after giving effect to this Amendment.

 

(d)           Each Borrower hereby acknowledges and agrees that the outstanding
unpaid principal balance of the Committed Loans on the date hereof is
$76,500,000.

 

8.             Conditions to Amendment.  The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent on or
before the Fourth Amendment Closing Date:

 

(a)           No Default.  Except for the Existing Events of Default waived
herein, no Default or Event of Default shall have occurred and be continuing.

 

(b)           Closing Requirements.  Borrowers shall have delivered to
Administrative Agent a fully executed counterpart of this Amendment as executed
by Required Lenders and by all Borrowers named hereto as signatories, in each
case in form and substance acceptable to Administrative Agent.

 

(c)           No Material Adverse Effect.  No Material Adverse Effect shall
exist, as reasonably determined by Administrative Agent, since the date of the
end of the most recent fiscal interim period for which Borrowers’ financial
statements have been delivered to Administrative Agent.

 

(d)           Representations and Warranties.  The representations and
warranties of Borrowers in this Amendment and the representations and warranties
of Borrowers set forth in the Credit Agreement, as amended hereby, and the other
Loan Documents shall be true and correct in all material respects with the same
effect as if made on the Fourth Amendment Closing Date (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and except that each representation and warranty set forth in
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
annual or quarterly financial statements, or projections, furnished by
Borrowers).

 

(e)           Fees.  Borrowers shall have paid all fees and expenses required to
be paid pursuant to Section 9 of this Amendment.

 

9.             Fees and Expenses.  (a)  Borrowers shall on the Fourth Amendment
Closing Date pay to Administrative Agent, for the account of each Lender who
executes and delivers a counterpart of this Amendment on the Fourth Amendment
Closing Date (to be paid to and shared by such Lenders pro rata based on their
respective Commitments), an Amendment Fee in the amount of $200,000.  Upon
receipt of evidence that Borrowers, Required Lenders and Administrative Agent
have executed and delivered this Amendment, Administrative Agent is hereby
authorized to debit any accounts of Borrowers on the Fourth Amendment Closing
Date to effect such payment.

 

19

--------------------------------------------------------------------------------


 

(b)           Borrowers shall pay all reasonable expenses incurred by
(i) Administrative Agent in the drafting, negotiation and closing of the
documents and transactions contemplated hereby, including the reasonable fees
and disbursements of Administrative Agent’s counsel, and (ii) individual
Lenders, in reviewing and commenting on the form of this Amendment, including
the reasonable fees and disbursements of each such Lender’s counsel.

 

10.          References in Loan Documents.  All references to the Credit
Agreement in the Notes and the Collateral Documents shall be deemed to refer to
the Credit Agreement, as amended by this Amendment and any other amendments
which may be executed.  This Amendment shall constitute a “Loan Document” as
defined in the Credit Agreement.

 

11.          No Further Amendments.  Except for the amendments set forth herein
and in any other agreement executed by the parties on the date hereof, the text
of the Credit Agreement, Security Agreement and all other Loan Documents shall
remain unchanged and in full force and effect, including, without limitation,
the provisions of Section 10.15 thereof concerning the parties’ waiver of jury
trial.  No consent or waiver by any of the Lender Parties under the Loan
Agreement, Security Agreement or any other Loan Document is granted or intended
except as expressly set forth herein or therein (and such consent or waiver is
limited to the specific matters described herein as of the date hereof), and the
Lender Parties expressly reserve the right to require strict compliance with the
terms of each of the Loan Agreement and Security Agreement, as amended hereby,
and the other Loan Documents in all respects.  The consents and amendments
agreed to herein shall not constitute a modification of, or a course of dealing
at variance with, the Credit Agreement or Security Agreement such as to require
further notice by the Lender Parties to require strict compliance with the terms
of the Credit Agreement, Security Agreement and the other Loan Documents in the
future.

 

12.          Borrowers’ Further Agreements.  (a)  In consideration of the
agreements of Administrative Agent and Lenders contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Borrowers on behalf of itself and its successors, assigns,
and other legal representatives hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Administrative Agent, each
Lender, all Lender Parties, the Lead Arranger and their respective successors
and assigns, and their respective Affiliates, subsidiaries, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Administrative Agent, each Lender and all such other Persons described above
being hereinafter referred to collectively as the “Releasees”, and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim”, and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Borrower, or any of its respective administrators, successors, assigns, and
other legal representatives, may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, the other Loan
Documents or this Amendment or transactions thereunder or hereunder related
thereto or hereto.

 

20

--------------------------------------------------------------------------------


 

(b)           Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)           Each Borrower agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

13.          Applicable Law.  THIS AMENDMENT SHALL BE DEEMED TO BE MADE PURSUANT
TO THE LAWS OF THE STATE OF RHODE ISLAND WITH RESPECT TO AGREEMENTS MADE AND TO
BE PERFORMED WHOLLY IN THE STATE OF RHODE ISLAND AND SHALL BE
CONSTRUED, INTERPRETED, PERFORMED AND ENFORCED IN ACCORDANCE THEREWITH.

 

14.          Captions.  The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.

 

15.          Counterparts.  This Amendment may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts, each
of which when executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.  In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart executed by the party against whom enforcement of this
Amendment is sought.  Delivery of an executed signature page of this Amendment
by facsimile transmission shall be deemed to be effective as an in-hand delivery
of an original executed counterpart hereof.

 

16.          Reaffirmation.  Except as modified and amended hereby, the Credit
Agreement shall remain in full force and effect and is in all other respects
hereby ratified and confirmed by Borrowers, Lenders, Administrative Agent and
all other Persons executing this Amendment.

 

17.          FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

(The next page is the first signature page.)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Brenda Schriner

 

 

Name:

Brenda Schriner

 

 

Title:

Vice President

 

[Summer Infant/Fourth Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Donald C. McQueen

 

 

Name:

Donald C. McQueen

 

 

Title:

Senior Vice President

 

[Summer Infant/Fourth Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Gavin Taylor

 

 

Name:

Gavin Taylor

 

 

Title:

SVP

 

[Summer Infant/Fourth Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK RHODE ISLAND, as a Lender

 

 

 

 

 

By:

/s/ W. Timothy Coggins

 

 

Name:

W. Timothy Coggins

 

 

Title:

SVP

 

[Summer Infant/Fourth Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Keith S. Law

 

 

Name:

Keith S. Law

 

 

Title:

SVP

 

[Summer Infant/Fourth Amendment to A&R Credit Agreement]

 

(Signatures continued on next page.)

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

By:

/s/ Paul Francese

 

 

Name:

Paul Francese

 

 

Title:

Chief Financial Officer

 

 

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

 

By:

/s/ Paul Francese

 

 

Name:

Paul Francese

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

[Summer Infant/Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

EXISTING EVENTS OF DEFAULT

 

Events of Default occurring as of September 30, 2012, under Section 8.01(b) of
the Credit Agreement by reason of Borrowers’ default in the performance of
certain covenants in (a) Section 6.12(a) of the Credit Agreement as of and for
the twelve-month period ending September 30, 2012, and (b) Section 6.12(b) of
the Credit Agreement as of and for the twelve-month period ending September 30,
2012.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                 ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 2, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Summer Infant, Inc. and
Summer Infant (USA), Inc. (collectively, “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                of Borrowers, and that, as such,
he/she is authorized to execute and deliver this Certificate to Administrative
Agent on the behalf of Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Borrowers have delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrowers ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Borrowers have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Borrowers
ended as of the above date.  Such financial statements fairly present the
financial condition, results of operations and cash flows of Borrowers and their
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrowers during the accounting period covered by such financial statements.

 

--------------------------------------------------------------------------------


 

3.             A review of the activities of Borrowers during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all their Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Borrowers
performed and observed each covenant and condition of the Loan Documents
applicable to them, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of Borrowers contained in
Article V of the Agreement, and/or any representations and warranties of
Borrower or any other Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.  Schedule 2 contains (a) an itemization of applicable
Permitted Add-backs (if any) for the twelve-month period ending on the Financial
Statement Date and is accompanied by documentation attached thereto supporting
such Permitted Add-backs, and (b) quarter-by-quarter detail of items included in
the itemized calculations set forth in Schedule 1.

 

[The next page is the signature page]

 

Form of Compliance Certificate

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                 ,                               .

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                                 
(“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.                                        Section 6.12(a) —Consolidated EBITDA.

 

A.

 

Consolidated EBITDA at Statement Date:

 

 

 

 

 

 

 

 

1.

Consolidated Net Income:

$

 

 

 

 

 

 

 

2.

less non-cash items increasing net income or plus non-cash loss:

$

 

 

 

 

 

 

 

3.

less income tax credits:

$

 

 

 

 

 

 

 

4.

plus income taxes:

$

 

 

 

 

 

 

 

5.

plus Consolidated Interest Charges:

$

 

 

 

 

 

 

 

6.

plus depreciation, depletion and amortization:

$

 

 

 

 

 

 

 

7.

plus Permitted Add-backs:

$

 

 

 

 

 

 

 

8.

plus non-cash stock option expense:

$

 

 

 

 

 

 

 

9.

plus non-cash goodwill and intangible impairment costs

$

 

 

 

 

 

 

 

10.

plus Fourth Amendment closing expenses and Amendment Fee

$

 

 

 

 

 

 

 

11.

plus Borrowers’ Consultant’s consulting expenses

$

 

 

 

 

 

 

 

12.

plus other non-recurring expenses approved by Required Lenders:

$

 

 

 

 

 

 

 

13.

equals Consolidated EBITDA:

$

 

 

 

 

 

 

B.

 

1.

 

Minimum Required Consolidated EBITDA:

$

 

 

 

 

 

 

C.

 

Excess (deficiency) for covenant compliance (Line I.A.13 less I.B.1):

$

 

II.                                   Section 6.12(b) — Consolidated Leverage
Ratio.

 

A.

 

Consolidated Funded Indebtedness

 

--------------------------------------------------------------------------------


 

 

 

1.

all outstanding liabilities for borrowed money plus other interest-bearing
liabilities, including current and long-term liabilities:

$

 

 

 

 

 

 

 

 

2.

Total Consolidated Funded Indebtedness:

$

 

 

 

 

 

B.

 

1.

Consolidated EBITDA From I.A.13. (above)

$

 

 

 

 

 

 

 

 

2.

plus Permitted Born Free Credit Amounts adjustment (if applicable)

$

 

 

 

 

 

 

 

 

3.

Total Consolidated EBITDA (as adjusted by permitted credits and add-backs)

$

 

 

 

 

 

 

C.

 

Ratio (Line II.A.3 ¸ Line II.B.3):

 

to 1.00

 

 

 

 

 

 

 

Maximum Permitted Consolidated Leverage Ratio:

 

to 1.00

 

III.          Section 6.12(c) — Basic Fixed Charge Coverage Ratio.

 

A.

 

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

1.

Consolidated EBITDA from I.A.13 above:

$

 

 

 

 

 

 

 

 

2.

plus lease expense and rent expense:

$

 

 

 

 

 

 

 

 

3.

minus cash income taxes, unfinanced capital expenditures, dividends, withdrawals
and other distributions:

($                          )

 

 

 

 

 

 

 

 

4.

Total:

$

 

 

 

 

 

 

B.

 

Fixed Charges

 

 

 

 

 

 

 

 

 

1.

Consolidated Cash Interest Charges:

$

 

 

 

 

 

 

 

 

2.

plus lease and rent expense:

$

 

 

 

 

 

 

 

 

3.

plus the current portion of long term liabilities (exclusive, however, of the
principal amount of the Committed Loan due on the Maturity Date):

$

 

 

 

 

 

 

 

 

4.

plus the current portion of capitalized lease obligations:

$

 

 

 

 

 

 

 

 

5.

Total Fixed Charges:

$

 

Form of Compliance Certificate

 

D-2

--------------------------------------------------------------------------------


 

C.

 

Ratio (Line III.A.4 ¸ Line III.B.5):

 

to 1.00

 

 

 

 

 

 

 

Minimum Required Basic Fixed Charge Coverage Ratio:

1.10 to 1.00

 

 

 

 

 

 

(as of 12/31/12)

 

 

 

 

 

1.00 to 1.00

 

 

 

 

 

 

(as of 3/31/13)

 

 

 

 

 

1.25 to 1.00

 

 

 

 

 

 

(as of 6/30/13)

 

 

 

 

 

1.50 to 1.00

 

 

 

 

 

 

(as of 9/30/13 and thereafter)

 

IV.          Section 6.12(d) — Capital Expenditures.

 

A.

 

Capital Expenditures during fiscal quarter ending on Statement Date

$

 

 

 

 

 

 

 

 

B.

 

Carry over from prior fiscal quarter (if any)

$

 

 

 

 

 

 

 

 

C.

 

Maximum Permitted (Line B. plus $1,050,000)

$

 

 

 

 

 

 

 

 

D.

 

Carry over for next fiscal quarter (if any)

$

 

 

Form of Compliance Certificate

 

D-3

--------------------------------------------------------------------------------


 

SCHEDULE 2
to the Compliance Certificate

 

[BORROWERS TO PROVIDE ITEMIZATION OF PERMITTED ADD-BACKS FOR FISCAL QUARTER
ENDING ON FINANCIAL STATEMENT DATE

 

AND

 

QUARTER-BY-QUARTER DETAIL OF ITEMS INCLUDED IN CALCULATIONS SET FORTH IN
SCHEDULE 1]

 

--------------------------------------------------------------------------------